DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 11-15-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
The examiner in this application has changed.  Please send future correspondences to Examiner Michael C. Wilson, Art Unit 1632.  
Claims 1-4, 7-14, 19-24, 27-28 remain pending. Claims 19-24, 27-28 remain withdrawn. Claims 1-4, 7-14 are under consideration.
This action is non-final in view of the new obviousness rejection. 
Specification 
The title can be written more clearly as ---NUCLEIC ACID ENCODING OPTIMIZED IMMUNOGENIC PEPTIDE THAT TARGETS FOLLICLE STIMULATING HORMONE RECEPTOR---. 
Claim Objections
The phrase “an amino acid sequence having at least about 99% identity [with SEQ ID NO: 2, 4, 6, 8, 10, or 12]” in item a) of claim 1 and “the amino acid sequence [of SEQ ID NO: 2, 4, 6, 8, 10, or 12]” in item b) of claim 1 is redundant. Item a) encompasses item b). Deletion of item b) would not change the scope of claim 1. The phrase “an entire length of” in item a) is confusing. There is only one “entire length”, so “an” should be ---the---. If “an entire length” has another meaning, please clarify. The concept of “an/the entire length” can also be deleted because “identity” MUST be over “the [entire] amino acid sequence” of SEQ ID NO: 2, 4, 6, 8, 10, or 12. 
The phrase “wherein the nucleic molecule” in the preamble of claim 1 is extraneous and can be deleted for simplicity. 
Proper usage of “identity” in context of an amino or nucleic acid sequence is “identity to” not “identity [ ] of” as in claims 1, 3, 11, 13. 
In summary, claim 1 can be written as: “An immunogenic composition comprising a nucleic acid molecule encoding a peptide comprising an amino acid sequence having at least about 99% identity to the amino acid sequence of SEQ ID NO: 2, 4, 6, 8, 10, or 12”. 
Similarly, claim 3 can be written more clearly as “wherein the nucleic acid molecule has at least about 99% identity to the nucleic acid sequence of SEQ ID NO: 1, 3, 5, 7, 9, or 11”.
The phrase “a nucleotide sequence encoding the peptide” in claim 4 is unclear because it does not clearly refer to ---the nucleic acid molecule--- in claim 1. The claim can be written more clearly as ---wherein the nucleic acid molecule is operably linked to a start codon, an IgE leader sequence, or a stop codon---. 
Claim 11 can be written more simply as: “A nucleic acid molecule encoding a peptide comprising an amino acid sequence having at least about 99% identity to the amino acid sequence of SEQ ID NO: 2, 4, 6, 8, 10, or 12” for reasons cited above.
Claim 13 can be written more clearly as “wherein the nucleic acid molecule has at least about 99% identity to the nucleic acid sequence of SEQ ID NO: 1, 3, 5, 7, 9, or 11”. 
The phrase “wherein the encoded peptide is operably linked” in claim 14 does not make sense because only nucleic acid sequences are operably linked to start codons, leader sequences, or stop codons”. The claim can be written more clearly as ---The nucleic acid molecule of claim 11, wherein the nucleic acid molecule is operably linked to a start codon, an IgE leader sequence, or a stop codon---. 

Claim Rejections - 35 USC § 112
Claims 1-4, 7-14 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to an immunogenic composition comprising a nucleic acid molecule, wherein the nucleic acid molecule encodes a peptide comprising an amino acid sequence selected from the group consisting of a) an amino acid sequence having at least about 99% identity over an entire length of the amino acid sequence SEQ ID NO: 2, 4, 6, 8, 10 or 12 or is identical to SEQ ID NO: 2, 4, 6, 8, 10, or 12. Claim 3 requires the nucleic acid molecule comprises a nucleotide sequence selected from the group consisting of a) a nucleotide sequence having at least about 99% identity over an entire length of a nucleotide sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, and SEQ ID NO:11, and b) a nucleotide sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, and SEQ ID NO:11.
Claim 11 is drawn to a nucleic acid molecule encoding a peptide comprising an amino acid sequence selected from the group consisting of a) an amino acid sequence having at least about 99% identity over an entire length of the amino acid sequence selected from the group consisting of SEQ ID NO:2, SEQ ID NO-4, SEQ ID NO:6, SEQ ID NO:8, SEQ ID NO:10, and SEQ ID NO:12, or b) the amino acid sequence selected from the group consisting of SEQ ID NO:2, SEQ ID NO-4, SEQ ID NO:6, SEQ ID NO:8, SEQ ID NO:10, and SEQ ID NO:12. Claim 3 requires the nucleic acid molecule comprises a nucleotide sequence selected from the group consisting of a) a nucleotide sequence having at least about 99% identity over an entire length of a nucleotide sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, and SEQ ID NO:11, and b) a nucleotide sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, and SEQ ID NO:11.
Claims 1 and 11 encompass any immunogenic composition comprising any peptide having at least 99% identity to SEQ ID NO: 2, 4, 6, 8, 10, or 12. SEQ ID NO: 2, 4, 6, 8, 10, 12 are 675-696 amino acids. 99% identity means 668.25-689.04 amino acids must be shared; 6.75-6.96 amino acids can vary. With 20 amino acids that can vary over 6 amino acid positions, that makes a vast number of species within the genus claimed. The peptide may be immunogenic. The composition as a whole is immunogenic.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the  art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).
The sensitivity of proteins to alterations as for example Miosge (Proc Natl Acad Sci US A. 2015 Sep 15;112(37): E5189-98) teach that short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive functional assays, the sheer number and diversity of missense mutations that are possible for proteins means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where sequencing is performed to detect disease-causing mutations (see e.g. page E5195, right column, last paragraph). The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible (see e.g. page E5197, left column, top paragraph). 
The structure of a protein does necessarily denote its function. There is not disclosure in the specification relating the similarity of the claimed polypeptides structure and conservation of function among species. For example, it is known in the art that some amino acid variations are tolerated without losing a protein’s tertiary structure. The results of amino acid substitutions have been studied so extensively that amino acids are grouped in so-called “exchange groups” of similar properties because substituting within the exchange group is expected to conserve the overall structure. For example, the expectation from replacing leucine with isoleucine would be that the protein would likely retain its tertiary structure. On the other hand, when non-exchange group members are substituted, e.g., proline for tryptophan, the expectation would be that the substitution would not likely conserve the protein’s tertiary structure. In the instant case the specification fails to teach which of the 1% of the claimed SEQ ID NO: identifiers protein structure can be varied while retaining the biological activity of immunogenicity.
The specification is limited to making/using the amino acid sequence of SEQ ID NO: 2, 4, 6, 8, 10, and 12 as immunogenic. Applicants fail to disclose a representative number of immunogenic amino acid sequences having at least 99% identity to SEQ ID NO: 2, 4, 6, 10, 12 that are immunogenic other than SEQ ID NO: 2, 4, 6, 8, 10, and 12. The specification describes optimizing a consensus nucleotide sequences that provide a multitude of functions, including use in compositions and methods for inducing immune responses against FSHR to treat ovarian cancer. These optimized sequences possess numerous beneficial features that differentiate them from wild-type sequences including RNA changes to improve ribosome loading, mRNA stability, and increased GC content; codon usage refocused for improved translation; very high and very low GC regions minimized; cis-acting motifs, repeat sequences, instability sequences, and RNA structure motifs removed; efficient Kozak sequence introduced; IgE leader sequence added; and mutations incorporated to inactivate receptor activity and break tolerance (see paragraph [0227]). Thus, considerable inventive effort is required to design consensus sequences and optimize them.
The genus claimed is far larger than those exemplified by applicants and encompasses amino acid sequences yet to be discovered. The specification does not describe the structure of changing 6 (1%) amino acids within SEQ ID NO: 2 (678 amino acids) that allow the peptide to remain immunogenic. The specification is further silent on the specific characteristics, or sequence motifs of any SEQ ID NO identifier amino acid residues of any size or sequence amino acids having at least 99% identity over the entire length to the protein set forth in set forth in SEQ ID NO: 2 for example, which are immunogenic in SEQ ID NO: 2 or in any the SEQ ID NO identifier as claimed that contribute to immunogenicity. 
Likewise, the specification does not teach an adequate number of nucleic acid sequences that have at least 99% identity to the nucleotide sequence of SEQ ID NO:1, SEQ ID NO:3, SEQ ID NO:5,  SEQ ID NO:7, SEQ ID NO:9, or SEQ ID NO:11 as required in claim 3 and 13.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for optimized consensus nucleotide sequences that provide a multitude of functions, including use in compositions and methods for inducing immune responses against FSHR to treat ovarian cancer. The protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai  Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the sequence as in part upon the development of optimized consensus nucleotide sequences that provide a multitude of functions, including use in compositions and methods for inducing immune responses against FSHR to treat ovarian cancer.
Those of skill would not recognize that applicant was reasonably in possession of the necessary common features or attributes possessed by a representative number of species within the genus exemplified proteins do not demonstrate possession of the entire genus because, at a minimum, they don’t demonstrate possession of this particular species that looks nothing like them and yet fully meets the functional requirements of the claim. 
Therefore, the specification lacks written description for the genus of amino acids in claims 1 and 11 and the genus of nucleic acids in claims 3 and 13 other than SEQ ID NO: 2, 4, 6, 8, 10, or 12 and SEQ ID NO: 1, 3, 5, 7, 9, or 11. 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants contend the specification “elaborates on criteria for identify peptide variants that retain biological activity which can easily be inferred by those skilled in the art” (pg 7 of the response). Applicants’ argument is not persuasive. First, the assertion regarding the specification elaborating on criteria for identifying variants is unfounded. Applicants have not provided any reasoning how applicants taught a reasonable number of variants of SEQ ID NO: 2, 4, 6, 8, 10, or 12 that were immunogenic, and none can be found in the specification. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolics (20020061557)
Nikolics taught an expression vector encoding SEQ ID NO: 7 which is 97.9% identical to SEQ ID NO: 6 (para 255, 275, 299; claims 7, 8). 

    PNG
    media_image1.png
    879
    420
    media_image1.png
    Greyscale


Nickolics did not teach the amino acid was 99% identical to SEQ ID NO: 6 as required in claims 1 and 11. 
However, with 659 matches, 10 conservative matches and 6 mismatches (see alignment above), it would have been obvious to those of skill to make 10 conservative matches to SEQ ID NO: 6. This would leave only 6 mismatches, thereby making the sequence of Nickolics 99% identical to SEQ ID NO: 6. Those of ordinary skill in the art at the time of filing would have been motivated to do so as a matter of optimization. 
The vector is DNA as required in claims 2 and 12 (para 255 275 299). 
The nucleic acid sequence is at least 99% identical to SEQ ID NO: 5 as required in claims 3 and 13. 
Nickolics taught a start codon (para 243, 292) as required in claims 4 and 14. 
Nickolics taught an expression vector (para 255, 275, 299) as required in claim 7.
The vector may be viral (para 112, 120, 122) as required in claim 8. 
The formulation is in a pharmaceutically acceptable carrier (para 207) as required in claim 9. 
The formulation comprises an adjuvant (para 138) as required in claim 10. 
Thus, Applicants'  claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 
Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632